

115 HR 1790 IH: Veterans Health Care Trust Fund Act
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1790IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. O'Rourke (for himself, Mr. Jones, Mr. Moulton, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, and the Internal Revenue Code of 1986 to establish, in the
			 event of any war, a war tax to be collected and deposited in a trust fund
			 for the payment of benefits and compensation to veterans of that war.
	
 1.Short titleThis Act may be cited as the Veterans Health Care Trust Fund Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)war is inherently unpredictable, and the true cost of health care related to conflicts is often not fully understood until several decades later;
 (2)an independent estimate from Harvard University found that over the next 40–50 years, the costs related to health care and disability compensation for the wars in Iraq and Afghanistan will exceed $970 billion;
 (3)this is evidenced by the growing treatment costs for conditions related to Agent Orange exposure in Vietnam Veterans, Gulf War Syndrome in Gulf War Veterans, and conditions related to burn pit exposure in Iraq and Afghanistan Veterans; and
 (4)taking steps to address these costs now ensures that Congress fully accounts for these costs when considering the use of military force and that our Nation is better postured to address the long-term and unforeseen health care needs of its veterans.
			3.War trust funds
 (a)In generalChapter 1 of title 38, United States Code, is amended by adding at the end the following new section:
				
					119.War trust funds
 (a)EstablishmentUpon the commencement of any war, the Secretary shall establish in the General Fund of the Treasury a trust fund to be named for that war. Amounts collected pursuant to section 59A of the Internal Revenue Code of 1986 by reason of the occurrence of that war shall be deposited into the fund.
 (b)Use of fundsAmounts available in a trust fund established under subsection (a) for a war may be used by the Secretary to provide for the following for veterans who serve on active duty in the Armed Forces during that war:
 (1)Hospital care and medical services. (2)Payments of disability compensation under the laws administered by the Secretary.
 (3)Other programs and benefits under the laws administered by the Secretary that the Secretary determines are directly related to the health care of such veterans.
 (c)Concurrent warsIf more than one war occurs concurrently, the Secretary shall establish a separate trust fund under subsection (a) for each such war.
						(d)Reports
 (1)Not later than 30 days after the Secretary first makes a withdrawal from a trust fund established under this section, and every 30 days thereafter until the Secretary makes the final withdrawal from the fund, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives, the Committee on Finance of the Senate, and the Committee on Ways and Means of the House of Representatives a report describing the intended use of the amounts withdrawn from the fund during the period covered by the report.
 (2)For any fiscal year during which the Secretary makes a withdrawal from a fund established under this section, the Comptroller General of the United States shall conduct an audit of the consolidated financial statements relating to the fund, as prepared by the Department of the Treasury. Not later than 30 days after the last day of such a fiscal year, the Comptroller General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives, the Committee on Finance of the Senate, and the Committee on Ways and Means of the House of Representatives a report containing the results of the audit.
 (e)War definedIn this section, the term war means any use of the Armed Forces pursuant to any of the following: (1)A war conducted pursuant to a declaration of war by Congress.
 (2)The War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.). (3)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note).
 (4)Any other authorization for use of military force enacted on or after the date of the enactment of this Act..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						119. War trust funds..
			4.War tax
 (a)In generalSubchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after part VI the following new part:
				
					VIIWar tax
						
							Sec. 59A. War tax.
						59A.War tax
 (a)In generalIn the case of a covered individual, there is hereby imposed (in addition to any other tax imposed by this subtitle) with respect to each war occurring at any time during the taxable year a tax determined under the following table:
 If adjusted gross income of the taxpayer is:The tax is:Less than $30,000$25At least $30,000 but less than $40,000$57At least $40,000 but less than $50,000$98At least $50,000 but less than $75,000$164At least $75,000 but less than $100,000$270At least $100,000 but less than $200,000$485At least $200,000$1,000.(b)Definitions and special rulesFor purposes of this section— (1)WarThe term war means any use of the Armed Forces pursuant to any of the following:
 (A)A war conducted pursuant to a declaration of war by Congress. (B)The War Powers Resolution (Public Law 93–148; 50 U.S.C. 1541 et seq.).
 (C)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note). (D)Any other authorization for use of military force enacted on or after the date of the enactment of this Act.
 (2)Covered individualThe term covered individual means any individual who has not served on active duty in the Armed Forces of the United States. (3)Enumeration of warsThe Secretary shall in forms and guidance enumerate each war with respect to which a tax is imposed by subsection (a) for any taxable year.
 (c)Not treated as tax imposed by this chapter for certain purposesThe tax imposed under this section shall not be treated as tax imposed by this chapter for purposes of determining the amount of any credit under this chapter or for purposes of section 55..
 (b)Section 15 not To applyThe amendment made by subsection (a) shall not be treated as a change in a rate of tax for purposes of section 15 of the Internal Revenue Code of 1986.
 (c)Clerical amendmentThe table of parts for subchapter A of chapter 1 of such Code is amended by inserting after the item relating to part VI the following new item:
				
					
						Part VII—War tax.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 